Citation Nr: 0938591	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant has shown entitlement to recognition as 
the surviving spouse of the Veteran for dependency and 
indemnity compensation purposes. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1946 to August 
1966.  The Veteran died in August 1999.  The appellant is 
seeking recognition as the surviving spouse of the Veteran 
for dependency and indemnity compensation (DIC) purposes. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefit sought on appeal.  The appeal 
was later transferred back to the RO in Waco, Texas, the 
state of residence of the appellant.

The current appeal stems from a February 2007 claim.  The 
Board is aware that the appellant had made prior applications 
for DIC benefits, and these applications were denied.  The 
application was last denied, prior to the current 
application, in June 2005.  In a June 2005 letter, the 
appellant was informed that she could not be recognized as 
the surviving spouse and was provided her rights to appeal.  
She did not appeal and this decision became final.  See 
38 C.F.R. §38 U.S.C.A. § 7105.  In the present appeal, the 
appellant's main contention, in essence, is that a recent 
change in VA regulations should apply to this appeal -- 
38 C.F.R. § 3.55(a)(10).  The Board considers this a request 
to consider the new regulations, and the Board will consider 
there to have been a liberalizing, or change in the law.  As 
such, the claim will be considered on the merits, without 
regard to whether new and material evidence has been 
submitted.  See 38 C.F.R. § 3.156.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The appellant has not previously been in receipt of VA 
DIC benefit and is currently married.

2.  The appellant is over 57 years of age; the appellant's 
remarriage after the Veteran's death took place prior to 
January 1, 2004 and the application on appeal was received 
after December 16, 2004.


CONCLUSION OF LAW

The appellant is not recognized as the surviving spouse of 
the Veteran for DIC purposes.  38 U.S.C.A. § 103 (West 2002); 
38 C.F.R. § 3.50-3.55 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

The appellant was issued a March 2007 notification letter.  
This letter provided notice regarding the merits of the 
underlying claim - entitlement to DIC benefits.  Although the 
letter notes that additional information is required 
regarding her previous marriages, it did not provide specific 
information regarding the evidence needed to deem that she is 
the surviving spouse for DIC benefits.  The appellant, 
however, has cited to the regulation she believes applies to 
her appeal.  She has acknowledged that the RO's decision is 
correct, but asserted that VA failed by not informing her of 
the filing deadlines contained in this regulation.  That is, 
she contends that VA failed in notifying her of the amendment 
of 38 C.F.R. § 3.55 in a timely fashion.

After review of these statements, the Board can find no 
prejudice in adjudication of this appeal without remanding 
for additional notification.  The appellant has shown actual 
knowledge of the regulation.  Further, in the October 2007 
statement of the case, she was provided a copy of 38 C.F.R. 
§ 3.50, which provides definitions of spouse and surviving 
spouse, and 38 C.F.R. § 3.55, regarding reinstatement of 
benefits eligibility based upon terminated marital 
relationships.  Thus, the Board finds that the appellant had 
actual knowledge of the evidence that is needed in this 
appeal, and, further, was provided documents that would 
provide a reasonable person knowledge of what is needed to be 
shown.  See Sanders v. Nicholson, 487 F.3d 881 (2007) 
(reversed on other grounds).  

Regarding the assertion that VA failed to notify her of the 
regulation change, the Board notes that it can find no duty 
to notify a claimant of a regulation change prior to the date 
of the application.  Further, in this case, the amendment to 
38 C.F.R. § 3.55 in question was accomplished by a final rule 
published at 71 Federal Register 29084, on May 19, 2006.  
Thus, the change occurred after the dates noted in 38 C.F.R. 
§ 3.55.  That is, the application would have been untimely 
even if the appellant had submitted it on the date the 
regulation became effective.  This regulation change only 
applied to certain applications filed before it became 
effective. 

Neither the appellant nor the representative have raised any 
other notification errors, to include assertions that notice 
was untimely, and the Board likewise has not identified any 
such prejudice in any possible error.  See Shinseki v. 
Sanders, 129, S. Ct. 1696,  2009 WL 1045952 (U.S. 2009); see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The appellant has submitted 
evidence to include a copy of a May 1976 marriage certificate 
to the Veteran.  On undisputed facts, however, this claim is 
denied as a matter of law, based on the date of the 
application on appeal and the date of the appellant's 
marriage to her current spouse.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The Board is aware that the May 1976 marriage certificate is 
in a language other than English.  As this appeal is denied 
on the facts of the appellant's current marriage, the Board 
finds that this certificate does not need to be translated 
prior to adjudication of this appeal, as accepting the 
certificate as true, does not effect the denial of this 
claim.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations, Factual Background, and Analysis

The appellant asserts that her first marriage to the Veteran 
ended in divorce, but that she remarried the Veteran in May 
1976 and remained married to his death.  The Veteran died in 
August 1999.  

She is currently married, having been married in September 
2001.  She reported this current marriage in her February 
2007 claim.  In her April 2008 substantive appeal (VA Form 
9), she has asserted that while she has remarried, as she was 
over 57 at the time of this remarriage, she fit the exception 
provided under 38 C.F.R. § 3.55(a)(10) for certain 
remarriages.  She admits that the current application on 
appeal did not meet the filing deadlines, but that VA failed 
to inform her of these deadlines.

The appellant had filed previous applications for DIC, but 
the denials of these applications have become final.  See 
38 U.S.C.A. § 7105.  The current application on appeal was 
filed in February 2007.

This appeal is dependent of the provisions of when an 
appellant can receive DIC benefits, although remarried.  As 
this appeal is denied as a matter of law, taking the 
appellant's statements as true, it is unnecessary to outline 
the evidentiary requirements applicable to this case, such as 
ways in which to prove marriages and divorces.  See 38 C.F.R. 
§§ 3.205, 3.206, 3.215.

38 C.F.R. § 3.50 provides that a "surviving spouse," as 
applicable to this appeal, means a person of the opposite sex 
whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j) and who was the spouse of the veteran at 
the time of the veteran's death and: (1) Who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) Except as provided 
in 38 C.F.R. § 3.55, has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  

38 C.F.R. § 3.55 provides, in certain circumstances, 
reinstatement of benefits eligibility based upon terminated 
marital relationships.  The appellant has asserted that 
38 C.F.R. § 3.55(a)(10) applies to this appeal.  38 C.F.R. 
§ 3.55(a)(10) provides, in pertinent part, that, on or after 
January 1, 2004, the remarriage of a surviving spouse after 
the age of 57 shall not bar the furnishing of benefits 
relating to DIC.  A surviving spouse who remarried after the 
age of 57, but before December 16, 2003, may be eligible for 
DIC only if the application for such benefits was received by 
VA before December 16, 2004.  The final rule adding 38 C.F.R. 
§ 3.55(a)(10) was published in 71 Federal Register 29084, 
dated May 19, 2006. 

Based on the facts of this case, the appeal is denied.  
First, the Board notes that 38 C.F.R. § 3.55 provides bases 
for "reinstatement," and in this case, benefits were not 
previously provided.  This is not a claim for reinstatement 
but for original entitlement.  More importantly, the 
appellant acknowledges that she was married in September 2001 
after the Veteran's death (and after the age of 57) and has 
not disputed that her current application was filed in 
February 2007.  Her contention regarding VA's duty to notify 
her of the amendment to 38 C.F.R. § 3.55 was addressed in the 
above VCAA section of this decision and was found to be 
unpersuasive.  Alleged ignorance cannot be used as an excuse 
for failure to follow a promulgated regulation; persons 
dealing with the United States Government are charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, regardless of actual knowledge or hardship 
resulting from innocent ignorance.  See Morris v. Derwinski, 
1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-85 (1947); see also Velez v. West, 
11 Vet. App. 148, 156-57 (1998).  Based on undisputed facts, 
as the appellant's remarriage after the Veteran's death took 
place prior to January 1, 2004 and the application on appeal 
was received after December 16, 2004, the claim is denied as 
a matter of law.  See Sabonis, supra.


ORDER

Recognition of the appellant as the surviving spouse of the 
Veteran for DIC purposes is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


